Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendments received 12/14/2020 
As per the claims filed 12/14/2020:
Claims 1-7 were amended.
No claims were added/cancelled.
Claims 1-7 are pending.
Claim(s) 1, 6-7 is/are independent claim(s).

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1, 3-4, 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hee-bum Ahn et al, (US PG Pub No. 2015/0073779; Published: 3/12/2015)(hereinafter: Ahn) in view of Grigori Zaitsev, et al (US PG Pub No. 20180349691; Published: 12/06/2018; Filed: 05/31/2017)(hereinafter: Zaitzev).

Claim 1:
As per independent claim 1, Ahn discloses an information processing apparatus comprising: 
position determination circuitry that determines whether a position of the first handwritten object is within a predetermined range from a position of the second object [¶ [0050] based in handwriting coordinates a position of the handwriting is determined to be in a sentence or paragraph region].
size determination circuitry which, when the position of the first handwritten object is within the predetermined range from the position of the second object, determines that a font size corresponding to the first handwritten object is a same size as a font size corresponding to the second object [¶ [0047] The electronic device recognizes a size of a letter font included in the entire writing range region 320. An average letter size is set by analyzing a letter size. In detail, an average size of letters included in a handwriting input is calculated, letters having a size within a predetermined range from the calculated average size are recognized as 
Object generation circuitry that generates a first text object corresponding to the first handwritten object on the basis of the text information converted by the text conversion circuitry and the font size determined by the determination circuitry;[¶ [0041] An electronic device displays at least one selected from the user handwriting 200 and the converted text 210. In the embodiment of the present invention, the user handwriting 200 or the converted text 210 is displayed. ¶ [0042] when the user handwriting 200 is displayed in the electronic device, a text conversion button 220 is displayed at an upper right end along with the user handwriting 200. Then, when a user selects the text conversion button 220, the converted text 210 is displayed via conversion.] and 
a display processor that causes a display to display the first text object generated by the object generation circuitry[¶ [0042] the converted text 210 is displayed via conversion].
	the predetermined range is set to a range around the position of the second object and according to the height of the font size corresponding to the second object [[0046] Referring to FIG. 3, the electronic device sets an entire writing range region 320 in a user handwriting 300. The electronic device receives an input, which selects a Region Of Interest (ROI) in the user handwriting 300, from a user, and determines the ROI as the entire writing range region 320. [0047] The electronic device 
	Ahn discloses determining a position of a first handwritten object and setting the font size of the first handwritten object to that of the writing region where it is located. Ahn failed to specifically disclose wherein the second object is a second handwritten object. More specifically, Ahn failed to disclose:
Text conversion circuitry that performs text conversion processing to individually character-recognize a first handwritten object and a second handwritten object that are written by hand and individually convert the first handwritten object and the second handwritten object to text information;
Processing determination circuitry that, upon detection of an operation to instruct the text conversion processing to be performed on the first handwritten object, determines whether the text conversion processing was performed on the second handwritten object written by hand right before the first handwritten object
Size determination when the text conversion processing is performed on the second handwritten object and
Zaitsev, in the same field of handwriting input and conversion to a text format discloses:
Text conversion circuitry that performs text conversion processing to individually character-recognize a first handwritten object and a second handwritten object that are written by hand and individually convert the first handwritten object and the second handwritten object to text information ¶ [0035-0041] first handwritten object entered and character recognized to convert it to text information. ¶[0047] second handwritten object received and converted to text information.
Processing determination circuitry that, upon detection of an operation to instruct the text conversion processing to be performed on the first handwritten object, determines whether the text conversion processing was performed on the second handwritten object written by hand right before the first handwritten object [¶ [0035-0041] first handwritten object was written by hand right before the second handwritten object. The processing was performed to convert it to a text object. ¶[0047] determination is made that a first handwritten object was first text-converted. “The second handwriting may be formatted to appear the same as the representations of the first handwriting, such as formatting the second handwriting in the same font and font size as the representations of the first handwriting”]. 
Size determination when the text conversion processing is performed on the second handwritten object [[0047] The second handwriting may be formatted to appear the same as the representations of the first handwriting, such as formatting the second handwriting in the same font and font size as the representations of the first handwriting. See [0049]].


Claim 3:
As per claim 3, which depends on claim 1, Ahn and Zaitsev disclose further comprising: size determination circuitry that determines whether a difference between the font size corresponding to the first handwritten object and the font size corresponding to the second handwritten object exceeds a threshold value, wherein if the difference exceeds the threshold value, the object generation circuitry determines that the font size corresponding to the first handwritten object is the font size of a maximum height of the first handwritten object. Ahn, [¶ [0051] an average size of letters included in a handwriting input is calculated, letters having a size within a predetermined range from the calculated average size are recognized as having a font size corresponding to an average size, and letters having a size exceeding a range from the calculated average size are recognized as having a 

Claim 4:
As per claim 4, which depends on claim 1, Ahn and Zaitsev disclose wherein the display processor causes a display to display the first text object aligned with a position of a second text object corresponding to the second handwritten object, Ahn, [¶ [0058] when the recognized paragraph form is a shape of a paragraph, the electronic device recognizes the indents 135 and 165 from the spaces 130 and 150, and applies the indents 135 and 165. Signs 140 and 160 disposed in front of a sentence may be recognized, and may be applied as the bullets 145 and 155 in the converted text 110. When the bullets 145 and 155 are applied, letters may be aligned with an interval between the letters and the bullets 145 and 155, see fig 1].

Claim 6:


Claim 7:
As per independent claim 7, it recites a non-transitory storage medium storing a program for causing a computer to execute the method performed by the processing apparatus of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Zaitsev in view of Chikashi Sugiura (US PG Pub No. 2016/0063342; Published: 03/03/2016)(hereinafter: Sugiura).

Claim 2:
As per claim 2, which depends on claim 1, Ahn and Zaitsev disclose the font size being determined from the average font size within the range of the handwritten object. However, Ahn and Zaitsev failed to specifically disclose wherein when the text conversion processing was not performed on the second handwritten object, or when the position of the first handwritten object is not within the predetermined range from the position of the second handwritten object, the object generation circuitry that the font size corresponding to the first handwritten object is a font size of a maximum height of the first handwritten object.
Sugiura, in the same field of converting handwritten characters into font discloses this limitation in that [¶ [0087] Since "D" is the start character of the line, the first 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the handwritten objects of Ahn and Zaitsev to determine that the font size corresponding to the first handwritten object is a font size of a maximum height of the first handwritten object as disclosed by Sugiura. The motivation for doing so would have been to properly size text objects since document have variations in shape and size caused by handwriting, the corresponding characters (font) may be displayed in an inappropriate size, [0005].


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Zaitsev in view of William Thimbleby, (US PG Pub No. 2017/0091153; Published: 03/30/2017)(hereinafter: Thimbleby).


As per claim 5, which depends on claim 4, Ahn and Zaitsev failed to specifically disclose further comprising: grouping circuitry that groups the first text object that have been converted to text information at different timings by the text conversion circuitry, wherein when one of the first text object and the second text object grouped by the grouping circuitry is moved a first moving amount in a first direction, the display processor causes the other to be moved the first moving amount in the first direction.
Thimbleby, in the same field of handwriting input on a display device discloses this limitation in that [¶ [0221] FIG. 5AD illustrates that when the drag gesture (e.g., drag gesture 555) reverses its direction and drags handwritten word block 554 (e.g., "Best") horizontally in the reverse writing direction, handwritten word blocks ("cake ever!") also follows selected handwritten word block 554 and moves in the reverse writing direction.  In some embodiments, handwritten word blocks 550 (e.g., "Best cake ever!") were treated as a group during a drag gesture on any part of handwritten word blocks 550 (e.g., during a drag gesture on handwritten word block 554 "Best") and therefore move horizontally with the drag gesture as a group, based on their temporal and/or spatial proximity to one another at a characteristic time (e.g., at the time of handwriting input to create the handwritten word blocks and/or at the time of the drag input)].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the handwritten objects of Ahn and Zaitsev to include a grouper that groups the first text object and the second text object, wherein when one of the first text object and the second text object grouped by .
Response to Arguments

Applicant arguments filed 12/14/2020 with regard to the claim interpretation under 35 USC 112(f) have been fully considered and are found to be persuasive. The Examiner acknowledges the claim amendments do not invoke 35 USC 112(f).

A new title is acknowledged and the objection is herein withdrawn.

Regarding Applicant arguments on the claim rejections under 35 USC 102(a)(1), they have been fully considered and are found to be persuasive. Applicant argument focuses on the newly added claim language, more specifically, the Applicant submits Ahn failed to disclose “processing determination circuitry that, upon detection of an operation to instruct the text conversion processing to be performed on the first handwritten object, determines whether the text conversion processing was performed on the second handwritten object written by hand right before the first handwritten object" and "position determination circuitry that determines whether a position of the first handwritten object is within a predetermined range from a position of the second handwritten object,".
The amendments changed the scope of the invention and necessitated new grounds of rejection. Claim 1 is now being rejected over Ahn in view of Zaitsev. Please refer to the rejection set forth above. 

Regarding Applicant arguments on claims 2 and 5 please refer to the rejection of claim 1 and the response to arguments associated with claim 1 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOWARD CORTES/           Primary Examiner, Art Unit 2144